United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                     November 1, 2005

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                No. 05-50182
                              Summary Calendar



                       UNITED STATES OF AMERICA,

                          Plaintiff-Appellee,

                                    versus

                           CAESAR RODRIGUEZ,

                          Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                          USDC No. 6:04-CR-107
                          --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Caesar Rodriguez pleaded guilty to a superseding information

indictment     charging       him      with   attempt    to      manufacture

methamphetamine.     Rodriguez was sentenced to a 68-month term of

imprisonment and to a three-year period of supervised release and

was ordered to pay a $1,000 fine.         Rodriguez gave timely notice of

his appeal.

     Rodriguez     contends     that    the   district   court     erred      in

attributing to him at sentencing a quantity of material that was


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 05-50182
                                      -2-

byproduct and “only contained some quantity of the drug that may

have not been useable or distributable.”            He contends that the

byproduct or “bones” should not have been considered in determining

his offense level.

     There is no evidence in the record showing that the byproduct

was not a “mixture or substance” as defined by the guidelines.           See

U.S.S.G. § 2D1.1(c), comment. (n.A).         As there is no testimony on

the subject whatsoever, the district court’s determination that the

“bones” should be included as a mixture or substance containing a

detectable amount of methamphetamine is plausible in light of the

record   as   a   whole,   and   is   therefore   not   clearly   erroneous.

See United States v. Parker, 133 F.3d 322, 330 (5th Cir. 1998).

The judgment is

     AFFIRMED.